Case 2:20-mj-00115-PLM Document 1 Filed 03/10/20 Page 1 of 12




                                           MJ20-115
Case 2:20-mj-00115-PLM Document 1 Filed 03/10/20 Page 2 of 12
Case 2:20-mj-00115-PLM Document 1 Filed 03/10/20 Page 3 of 12
Case 2:20-mj-00115-PLM Document 1 Filed 03/10/20 Page 4 of 12
Case 2:20-mj-00115-PLM Document 1 Filed 03/10/20 Page 5 of 12
Case 2:20-mj-00115-PLM Document 1 Filed 03/10/20 Page 6 of 12
Case 2:20-mj-00115-PLM Document 1 Filed 03/10/20 Page 7 of 12
Case 2:20-mj-00115-PLM Document 1 Filed 03/10/20 Page 8 of 12
Case 2:20-mj-00115-PLM Document 1 Filed 03/10/20 Page 9 of 12
Case 2:20-mj-00115-PLM Document 1 Filed 03/10/20 Page 10 of 12
Case 2:20-mj-00115-PLM Document 1 Filed 03/10/20 Page 11 of 12
Case 2:20-mj-00115-PLM Document 1 Filed 03/10/20 Page 12 of 12
